 iIn the Matter of NATIONAL FRUIT PRODUCT COMPANY, INCORPORATEDandCANNERY WORKERS LOCAL UNION No. 23636. AMERICAN FEDER-ATION OF LABORCase No. 5-R--15/'.Decided July 7, 1944Mr. W. W. Hunt,ofWinchester, Va., andMr. E. F. Rosenkrans,ofWaynesboro, Va., for the Company.-Mr. Charles A. Coakwell,of Richmond, Va., andMr. Jones P. Arm-strong,of Fishersville, Va., for the Union.Mr. Seymour J. Spelman,of counsel to theBoard.-DECISIONAND,DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Cannery Workers Local Union No.23636, American Federation of Labor,, herein called the Union, al-leging that a question affecting commerce had arisen concerning therepresentation"of employees of National Fruit Product Company, In-corporated,Waynesboro, Virginia, 'herein called the. Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before George L. Weasler, Trial Examiner. Saidhearing was held at Waynesboro, Virginia, dh May. 11, 1944.TheCompany and the Union appeared, participated, and' were affordedfull opportunity to be heard, to examine and cross-examine witnesses;.and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error,andare hereby affirmed.'briefs with the Board.Upon the entire record in the case, the Board makes the following:-FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNational Fruit Product Company, Incorporated, a, Virginia cor--poration with its principal office at Alexandria, Virginia, is engaged-57 N. L.R.B,No.19 -1100 NATIONAL FRUIT PRODUCT COMPANY, INCORPORATED101in the processing, sale, and distribution of various fruit products atplants 'located in the States of Virginia, West Virginia, Maryland,Georgia, and New Jersey.The present proceeding is concerned solelywith the Company's plant at Waynesboro, Virginia, where, duringthe "year 1943, the Company used raw materials valued at approxi-mately $150,000, of which approximately 50 percent was shipped frompoints outside the State of Virginia.During the same year, thefinished products manufactured at the Waynesboro plant were valuedat approximately $350,000, of which approximately 80 percent wasshipped to points outside the State of Virginia.The Company admits, and we find, that at its Waynesboro plant itis engaged in commerce within the meaning of the National LaborRelations Act.-II.THE ORGANIZATION INVOLVEDCannery Workers Local Union No. 23636, affiliated with the Ameri-can Federation'of Labor, is a labor organization admitting to mem-` .bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the employees at its Waynesboro plant until the Union has been certified by the Board in an ap-propriate unit.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found appro-priate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT-The Union and the Company agree, and we find, that all productionand maintenance employees at the Waynesboro plant, excludingclerical and supervisory employees, constitute an appropriate bar-gaining unit.However, the parties are in disagreement with re-spect to seasonal employees, watchmen, and the generator operator,the Company seeking the inclusion of seasonal employees in the unitand the exclusion of the others.IThe Field Examiner reported that the Union submitted 37 application-for-membershipcards ; that the names of 37 persons appearing on the cards were listed on the Company'scurrent pay roll which contained the names of 37 employees in the appropriate unit ; andthat the cards were all dated in Dlarch 1944- 102DECISIONS Or' NATIONAL LABOR RELATIONS BOARDSeasonal employees:The Waynesboro plant is engaged in the pro-duction of cider, vinegar, and apple butter. It is operated continu-ously throughout the year by a permanent staff of approximately 40,production and maintenance employees.During the -annual peak(apple)season of the Company's operation which `runs fromSeptember through December or January, depending upon the sizeof the apple crop, the Company employs approximately 85 to 125additional employees.These employees are hired each year on atemporary basis for the duration of the peak season and are notcarried on the pay roll as regular employees.A substantial por-tion of them are persons who operate neighboring subsistence farmsduring the rest of the year. In the past few years, only a smallpercentage of the temporary employees working during theseasonal peak of 1 year has returned to ' work for the followingseason.The Company customarily secures its temporary employeesthrough newspaper advertisements, or by word-of-mouth publicity.The Union has confined its organizational effotts' to th& regular oryear-round employees, and does not claim or seek to represent anyseasonal employees.Although temporary employees, during a par-ticular season; have a substantial employment interest in the plant,'during the larger part of the year they look elsewhere than to the-Company for their livelihood and do not share with the permanentemployees a common interest in continuous employment.Moreover,as noted above, there is a high rate of turn-over from year to yearamong the seasonal eiployees.For these reasons, and upon the entirerecord herein, we shall exclude the seasonal employees from the unit.-'Watchmen:There are three or four watchmen who make hourlyrounds throughout the plant each day from 6 p. in. until 6 a. in. Theyare hourly paid, do not bear arms or wear uniforms, and are not sworninto the auxiliary of any of the armed services of the United States.The Union seeks to include them in the unit as maintenance employ-ees.In view of their non-militarized status, and the other facts herein,we shall include the watchmen in the unit.aGenerator operator:The Company employs one person classified asgenerator operator.His duties involve the making of chemical analy-ses to determine the amount of alcohol to be. fed into the generators.,Although the job does not require a formal education in chemistry,a period of at least 6 months' training on the job is.necessary for com-petent performance.He is paid on an hourly basis, at a rate substan-tially higher than that of the other production employees.At thepresent time, he is assisted by one employee; during the peak seasonthere will be several under his direction.As to such employees, he2SeeMatter of Reid,Murdeck it Co,56 N L R B284; Matter of+ Ladoga CanningCompany,41 NL. R B 51;Matter of California Packing Corp,48 N L. R B 693CfMatterof Diavo Corporation,52 N. L 11 B 322. NATIONAL FRUIT PRODUCT COMPANY, INCORPORATED103may, make effective recommendations regarding discipline or dis-charge.In view of the technical and supervisory character of hiswork, we shall exclude the generator operator from the unit.We find that all production and maintenance employees, at the Com-pany's Waynesboro plant, including watchmen, but excluding seasonalemployees, the generator operator and' all or any other supervisory-employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning ,of Section 9 (b) of theAct.V.TILE DE'QERAIINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations'and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is"herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National FruitProduct Company Incorporated. Waynesboro, Virginia, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days' from the date of this Direction, under the di-rection and supervision of the Regional Director for the Fifth Region,acting in this mattex as agent for the National Libor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in the,armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto'the date of the election, to determine whether or not they desireto be represented by Cannery Workers Local Union No. 23636, Ameri-can Federation of Labor, for the purposes of collective bargaining.